Petitioner was confined in the county jail of Bay County awaiting execution under a death sentence. Pursuant to Sec.950.02, F.S. '41, FSA, the Governor of Florida requested the circuit judge to order petitioner transferred to Washington County jail. Such order was entered and is now questioned by habeas corpus.
It appears that the Governor was actuated by the best interest of the State in requesting the transfer order. The circuit judge concurred by promptly ordering the transfer. *Page 322 
Such action was done pursuant to a valid statute, wherefore the writ is quashed and petitioner is remanded to custody.
So ordered.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.